Title: Virginia Delegates to Edmund Randolph, 30 April 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir.
April 30th. 1787 New York.
The delegation have received your Excellencys letr. of the 14th.
Nothing yet has been done relative to the meeting of the commissioners deputed by the states of Maryland and Virginia, nor will this business be brought forward untill Congress assemble in more strength.
The enclosed resolution will shew the sense entertained by the united states relative to the unauthorized possession of Post St. Vincent, and their determination to punish the abettors of this insult to the foederal government. Least the leaders of this sedition may learn the intentions of Congress & prepare themselves to continue & extend their opposition, the Executive will please to hold this communication intended only for their own information. I have the honor to be Sir with due consideration & respect your Excellency[’s] most obt srt
Henry Lee Jun
